DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since   this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
 
Response to Arguments

 	 With respect to applicant’s argument that Lu does not teach send the delegation policy to the database.  Lu teaches in paragraph [0074] that "The IdP generates an authentication assertion in response to the authentication request from the SP".  The SP sends the assertions which includes the privileges and sends to SP to access the resources. The SP includes the databases as described in paragraphs [0085, 0102].  Therefore, Lu teaches the above cited limitation.  Moreover, Bender teaches a database in paragraph [0022]).



Applicant’s arguments with respect to new limitation wherein the database is configured to use the delegation policy to determine whether an access request to the table submitted with the delegated access credential is authorized on  11/24/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 14 of U.S. Patent No. 9,569,634.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

Claim 22 is compared to claim 1 of US Patent No. 9,569,634.
Instant application
US Patent 9,569,634









in response to a first request from a client: issue a delegated access credential for the client to permit access to a database, wherein the delegated access credential is associated with a delegation policy allowing access to only a subset of a table in the database; and 

send the delegated access credential to the client; and 


in response to a second request from the database including the delegated access credential send the delegation policy to the database, wherein the database is configured to use the delegation policy to determine whether an access request to the table submitted with the delegated access credential is authorized.

the fine-grained access management module, configured to: 

receive a fine-grained access request for a specified portion of the data maintained at the database service and a delegated access credential for the fine-grained access request from one of the one or more application clients; 




receive the verification of the delegated access credential; 

receive, from the delegation service, a delegation policy corresponding to the delegated access credential; 

evaluate the fine-grained access request according to the delegation policy in order to determine request authorization for the fine-grained access request from the one application client; and 
in response to determining that the fine-grained access request is authorized, provide access to the specified portion of the data in order to service the fine-grained access request.



In an analogous art, Bender teaches a subset of a table in the database ([0022, if the user has a SQLID of "MY SQLID2," then that user may access any row of data for either the "EASTERN" or "WESTERN" division of the enterprise]; [0023, Similar conditions are placed on a user having a SQLID of "MY SQLID2," in which the user is prohibited from access data in any row that has "Western" and/or "Denver" in the respective "Division" and "Location" columns]; examiner’s note: each user ID has access control policy, SQLID1 can access rows and SQLID2 can access some parts of rows and columns, the partial access of rows and columns are the subset of tables).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu's invention which teaches delegating client to access a database with delegation policies to include Bender which teaches accessing a subset of data from a table. Lu and Bender are in the same field of invention because both of them teach access control rights. One would have been motivated to make this modification because it provides predictable results to access only the subsets of table that the user is authorized to use to ensure security of data.

	Dependent claims 23-30 depends from claim 22 and they are likewise rejected.

Claim 31 is compared to claim 5 of US Patent No. 9,569,634.

Instant application
US Patent No. 9,569,634
Claim 31: A computer-implemented method, comprising: in response to a first request from a client: 

issuing a delegated access credential for the client to permit access to a database, wherein the delegated access credential is associated with a delegation policy allowing access to only a subset of a table in the database; and 

sending the delegated access credential to the client; and in response to a second request from the database including the delegated access credential: 



sending the delegation policy to the database, wherein the database is configured to use the delegation policy to 


receiving, at a database service, a fine-grained access request for a specified portion of data maintained at the database service for an application provider and a delegated access credential for the fine-grained access request from an application client, wherein the application client is one of one or more application clients of the application provider with different delegated authority from the application provider to access one or more portions of the data; 

obtaining verification of the delegated access credential from a delegation service; 

evaluating the fine-grained access request according to a delegation policy received from the delegation service corresponding to the delegated access credential in order to determine client authorization for the fine-grained access request; and 

in response to determining that the fine-grained access request is authorized, providing access to the specified portion of the data in order to service the fine-grained access request.


It should be noted that the table above distinguishes the equivalent limitations as recited claim 31 of the instant application in comparison to the limitations as recited in claims 5 of #634. However, claim 5 of #634 application fails to teach a subset of a table in the database.
In an analogous art, Bender teaches a subset of a table in the database ([0022, if the user has a SQLID of "MY SQLID2," then that user may access any row of data for either the "EASTERN" or "WESTERN" division of the enterprise]; [0023, Similar conditions are placed on a user having a SQLID of "MY SQLID2," in which the user is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu's invention which teaches delegating client to access a database with delegation policies to include Bender which teaches accessing a subset of data from a table. Lu and Bender are in the same field of invention because both of them teach access control rights. One would have been motivated to make this modification because if provides predictable results to access only the subsets of table that the user is authorized to use to ensure security of data.

	Dependent claims 32-36 depends from claim 31 and they are likewise rejected.

Claim 37 is compared to claim 14 of US Patent No. 9,569,634.
Instant application
US Patent No. 9,569,634
Claim 37: A non-transitory computer-readable storage medium storing program instructions that when executed by one or more hardware processors cause the one or more hardware processors to: 









send the delegated access credential to the client; and 

in response to a second request from the database including the delegated access credential: send the delegation policy to the database, wherein the database is configured to use the delegation policy to determine whether an access request to 




requesting verification of the delegated access credential from a delegation service; 
receiving verification of the delegated access credential from the delegation service; 
evaluating the fine-grained access request according to a delegation policy received from the delegation service 
in response to determining that the fine-grained access request is authorized, providing access to the specified


It should be noted that the table above distinguishes the equivalent limitations as recited claim 37 of the instant application in comparison to the limitations as recited in claims 14 of #634. 
However, claim 14 of #634 application fails to teach a subset of a table in the database.
In an analogous art, Bender teaches a subset of a table in the database ([0022, if the user has a SQLID of "MY SQLID2," then that user may access any row of data for either the "EASTERN" or "WESTERN" division of the enterprise]; [0023, Similar conditions are placed on a user having a SQLID of "MY SQLID2," in which the user is prohibited from access data in any row that has "Western" and/or "Denver" in the respective "Division" and "Location" columns]; examiner’s note: each user ID has access control policy, SQLID1 can access rows and SQLID2 can access some parts of rows and columns, the partial access of rows and columns are the subset of tables).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu's invention which teaches delegating client to access a 

	Dependent claims 38-41 depends from claim 37 and they are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-26, 29, 30-35, 37, 38, 39, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2014/0020051) and in view of Bender et al. (2008/0052291).

With respect to claim 22, Lu teaches a system, comprising: one or more hardware processors (0024; examiner's note: the computer includes hardware); and
memory storing program instructions that when executed implement a delegation service to ([0048]; examiners note: the IdP is the delegation service):
issue a delegated access credential for the client to permit access to a database ([0062, the delegator can give his login credentials, such as username/password or smartcard/PIN, to the delegatee at the SP]; examiner's note: the delegator issue his/her password to the delegate which is the client at the SP which is when the delegatee wants to access the SP; [0084, 0072, 0073], examiners note: the delegate can log into the SP with credential, the SP contains resources which is the database as described in [0085]; moreover, Bender teaches a database [0022]), wherein the delegated access credential is associated with a delegation policy ([0073, delegation attribute statement specifying delegator, privileges, and other constraints], [0003, a privilege is a right to access specific resources or to perform certain tasks]; examiner’s note: the delegation privilege is the delegation policy) send the delegated access credential to the client ([0063, The IdP creates a delegation. The delegator or the IdP informs the delegatee about the delegation]; examiner’s note: the delegation is the access credential because it contains username/password as described in [0062] and in [0064]. the delegatee logs in to the system with the delegation authority, therefore, the access credential is send to the delegatee); and
in response to a second request from the database including the delegated access credential ([0063, the delegatee logs in to the SP, which is redirected to the IdP], [0073]; examiner’s note: when the client wants to log into the SP, the SP redirects the request to IdP, in response to the redirection the IdP sends the SP the user access credential such as delegatee login preference/specifying delegator which includes username/password [0062] and privileges which is the delegation policy, therefore, the redirection is a request from the SP i.e. database to have all the information; [0074, The 
send the delegation policy to the database ([0063, the delegatee logs in to the SP, which is redirected to the IdP], [0073]; examiner’s note: when the client wants to log into the SP, the SP redirects the request to IdP, in response to the redirection the IdP sends the SP the user access credential such as delegatee login preference/specifying delegator which includes username/password [0062] and privileges which is the delegation policy, therefore, the redirection is a request from the SP i.e. database to have all the information; [0074, The IdP generates an authentication assertion in response to the authentication request from the SP]; examiner’s note: the SP is the database which stores all the resource information and it request for assertion from the IdP; the assertion includes the privilege]; moreover, Bender teaches a database [0022]).
Lu does not explicitly teach in response to a first request from a client;
issue a delegated access credential for the client to permit access to a database; delegation policy allowing access to only a sub-set of a table in the database; wherein the database is configured to use the delegation policy to determine whether an access request to the table submitted with the delegated access credential is authorized.
However, Bender teaches in response to a first request from a client, issue a delegated access credential for the client ([0022, when a user logs into a structured database such as DB2.TM., DB2 automatically assigns that user a SQLID such as "MY SQLID1" or "MY SQLID2."]; examiner’s note: the system automatically assigns a 
delegation policy allowing access to only a sub-set of a table in the database ([0022, if the user has a SQLID of "MY SQLID2," then that user may access any row of data for either the "EASTERN" or "WESTERN" division of the enterprise]; [0023, Similar conditions are placed on a user having a SQLID of "MY SQLID2," in which the user is prohibited from access data in any row that has "Western" and/or "Denver" in the respective "Division" and "Location" columns]; examiner’s note: each user ID has access control policy, SQLID1 can access rows and SQLID2 can access some parts of rows and columns, the partial access of rows and columns are the subset of tables);
wherein the database is configured to use the delegation policy to determine whether an access request to the table submitted with the delegated access credential is authorized ([0022, assuming that the user is entitled to access the table according to a current state of authentication and authorization statuses]; [0023]; examiner’s note: based on the user credential such as SQLID the user is provided with the database access and the credential has authorization status).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu's invention which teaches delegating client to access a database with delegation policies to include Bender which teaches issuing a credential only when the user requests to access data.  Lu and Bender are in the same field of invention because both of them teach access control rights. One would have been motivated to make this modification because if provides predictable results to issue a 

With respect to claim 23, Lu, Bender in combination teach the system of claim 22, Lu further teaches wherein the program instructions are further executable to cause the delegation service to (0073; examiners note: IdP is the delegation service): prior to sending the delegation policy to the database, verify the delegated access credential included in the second request (0073, 0083; examiner’s note: the delegate is authenticated before sending the privilege assertions to the SP i.e. database).

With respect to claim 24, Lu, Bender in combination teach the system of claim 22, Lu further teaches wherein the program instructions are further executable to cause the delegation service to: prior to sending the delegated access credential to the client, verify an identity credential included in the first request ([0116, 0118]; [0080, the delegator is authorized to perform the delegated privileged task];table 5, examiner’s note: the delegates ID and username is the identity credential; [0058,access control engines to decide if the delegatee should be authorized to perform the requested services], [0075, The SP must process the delegation information, verifies the delegation statement, and consult with its access control engine to decide if it should provide the requested services], [0082, the delegatee has the privilege to perform the delegated task]; examiners note: the delegate is the client and the 

With respect to claim 25, Lu teaches the system of claim 24, but do not explicitly teach wherein the program instructions are further executable to cause the delegation service to: deny a third request for another delegated access credential based at least in part on a determination that another identity credential included in the third request is not verified.
However, Bender teaches deny a third request for another delegated access credential based at least in part on a determination that another identity credential included in the third request is not verified ([0027, If so, then access authorization for the requesting user (with the particular SQLID) is made dependent on the re-iteration of the steps shown in query block 212 and 218 until a final determination is made to either deny the user access to the specific row of data (block 214) or to allow access to the specific row of data (block 220)]; examiner’s note: the unauthorized users cannot access the data, the authorization is verified before the user can have access to particular data).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu’s invention which teaches delegating client to access a database with delegation policies to include Bender which teaches giving access to data when the user requests to access data is verified.  Lu, Bender are in the same field of invention because all of them teach access control rights. One would have 

With respect to claim 26, Lu teaches the system of claim 25, but do not explicitly teach further wherein the program instructions are further executable to cause the delegation service to create the delegation policy that specifies an authorization rule to restrict access to specified columns, fields, or attributes in the table.
However, Bender teaches wherein the program instructions are further executable to cause the delegation service to create the delegation policy that specifies an authorization rule to restrict access to specified columns, fields, or attributes in the table ([0022], [0023, Similar conditions are placed on a user having a SQLID of "MY SQLID2," in which the user is prohibited from access data in any row that has "Western" and/or "Denver" in the respective "Division" and "Location" columns], examiner’s note: the user is associated with column restriction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu's invention which teaches delegating client to access a database with delegation policies to include Bender which teaches issuing an credential only when the user requests to access data. Lu, Bender are in the same field of invention because all of them teach access control rights. One would have been motivated to make this modification because it provides predictable results to have secure access to data to protect the data.

 wherein the program instructions are further executable to cause the delegation service to create the delegation policy that specifies a validation policy specifying one or more users, accounts, or clients that are authorized to use the delegation policy (0094; examiner's note: the delegate is the user who can access the SP for a valid time period; [0093]; examiner’s note: the privilege list contains who is the delegate the user and the user can use the SP for a limited period of time).

With respect to claim 30, Lu teaches the system of claim 28, but does not explicitly teach wherein the program instructions are further executable to cause the delegation service to create the delegation policy that specifies an authorization rule to restrict access to specified rows in the table.
However, Bender teaches delegation service to create the delegation policy that specifies an authorization rule to restrict access to specified rows in the table ([0022]; [0023, Similar conditions are placed on a user having a SQLID of "MY SQLID2," in which the user is prohibited from access data in any row that has "Western" and/or "Denver" in the respective "Division" and "Location" columns]; examiner’s note: the access control has row restriction access based on the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu’s invention which teaches delegating client to access a database with delegation policies to include Bender which teaches issuing an credential only when the user requests to access data.  Lu, Bender are in the same field of 

Claim 31 encompasses the same scope of limitation of claim 22 in additions of a method (fig. 1). Therefore, claim 31 is rejected on the basis of rejection of claim 22.

Claim 32 is rejected on the basis of rejection of claim 23.

With respect to claim 33, Lu, Bender in combination teach the system of claim 31, Lu further teaches further comprising causing the delegation policy to expire based at least in part on the passage of a specified period of time (0094; examiners note: the delegation policy has a valid time).

Claim 34 is    rejected    on the    basis of rejection of claim 24.
Claim 35 is    rejected    on the    basis of rejection of claim 25.

Claim 37 encompasses the same scope of limitation of claim 22 in additions of a nontransitory computer-readable medium (fig. 1). Therefore, claim 37 is rejected on the basis of rejection of claim 22.

Claim 38    is    rejected    on    the basis of rejection    of    claim    23.
Claim 39    is    rejected    on    the basis of rejection    of    claim    24.
.

Claims 27, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2014/0020051) and in view of Bender (US 2008/0052291) in view Shukla et al. (2010/0257578).

With respect to claim 27, Lu and Bender teach the system of claim 24, but do not explicitly teach wherein the identity credential comprises a public certificate, and the program instructions are further executable to cause the delegation service to select the delegation policy for the delegated access credential based at least in part on the public certificate.
However, Shukla teaches wherein the identity credential comprises a public certificate ([0017; examiners note: the user is associated with the public key which is the public certificate), and the program Instructions are further executable to cause the delegation service to select the delegation policy for the delegated access credential based at least in part on the public certificate ([0017,Upon receiving the request, the computing environment may verify the authenticity of the authorization token against the cryptographic public key, and may perform the requested accessing if the authorization token is authenticated and indicates an authorized accessing by the requester]; examiners note: the authorization access token is compared with the public key which is a public certificate to authorize the access).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu’s invention which teaches delegating client to access a 

Claim 36 is    rejected    on the    same basis of rejection of claim    27.

Claims 28, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2014/0020051) and in view Bender et al. (2008/0052291) and in view of Doran et at. (US 2014/0006095).

With respect to claim 28, Lu, Bender in combination teach the system of claim 22, Lu further teaches wherein the program instructions are further executable to cause the delegation service to:
create the delegation policy ([0063, The IdP creates a delegation]; [0014, XACML delegation deals with creation of new policies and tracing back "trusted policies"]; [0057]; examiners note: the system creates a delegation policy) 
store the delegation policy in a delegation policy data store (fig. 4, 0101; examiner’s note: the delegation assertions are stored, the assertion includes delegation policy).
.
However, Doran teaches in response to a delegation policy creation request ([0031, The method 200 includes receiving a request to create a business rule for controlling access to a cloud service, as illustrated at block 202]; examiners note: the delegator creates the privilege the delegate can person).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu’s invention which teaches delegating client to access a database with delegation policies to include Bender which teaches issuing an credential only when the user requests to access data to include Doran which teaches receiving a request to create a rule. Lu, Bender and Doran are in the same field of Invention because all of them teach delegating rights. One would have been motivated to make this modification because it provides predictable results to receiving a request to create a policy to only create a rule when needed to same time and space.

Claim 40    is    rejected    on    the basis of rejection    of    claim    28.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATIMA P MINA/Examiner, Art Unit 2159